DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 1-16 and 20, in the reply filed on July 26, 2022, is acknowledged.  Further, Applicant indicates that claims 1-7, 9, 11-16, and 20 read on the elected species.  As such, claim 8 is withdrawn.

Status of the Claims
	Claims 1-16 and 18-26 are pending.  Claims 8, 18, 19, and 21-26 are withdrawn.  Claims 1-7, 9-16, and 20 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 is limited to a polymer with a MW of 100,000 to 300,000.  Dependent claim 4, which depends directly from claim 1 includes those with a MW of 145 Daltons to 200,000.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCarron et al., (US2010/0286205), in view of Jevne et al., (U.S. Pat. No. 4,593,053), and in view of Clark et al., (U.S. Pat. No. 5,547,681), and Diehn et al., (U.S. Pat. No. 9,616,088), and in view of Ngadiman et al., “Influence of polyvinyl alcohol molecular weight on electrospun nanofiber mechanical properties,” Procedia Manufacturing 2 (2015) 568-572, and in view of Caló et al., “Antimicrobial hydrogels based on autoclaved poly(vinyl alcohol) and poly(methyl vinyl ether-altmaleic anhydride) mixtures for wound care applications,” RSC Advances, 2016, 6, 55211.
	McCarron teaches a wound care formulation in the form of a gel with an active agent, a pH of 6.5 to 7.5, a modulator, PVA and borate, with a modulator, such as mannitol.  The API can be a local anesthetic such as lidocaine. See abstract.  The gel is used to slowly fill a space and can be removed without tissue trauma.  See par. 5.  A salt of lidocaine can be used including the HCl form. See par. 60.  D-mannitol can be used as an effective modulator. See par. 90.  Borate can be used in a concentration of 1.5% to 4%. See prior art claim 7.  A degree of hydrolysis for the gel can be up to 99%. See prior art claim 6.  A modulator can be used in a concentration of 0.5% to 2%. See prior art claim 8.  Examples includes PVA at a concentration of 20%. See par. 93.  A molecular weight can be up to 100,000. See par. 27.  The gel can incorporate a support that is porous, such as a mesh or gauze. See par. 34.  There is no indication that such gel has at least 2% acetic acid.  The instant claims are product claims.  A potential use of the same would limit methods claims, but does not limit product claims, unless such potential use imparts a structural limitation.
	McCarron does not teach PVA with a MW above 100,000.
	Jevne teaches gels and hydrogels for wound management and drug delivery. The composition can comprise PVA in an amount of about 6 to 20 percent as described in the background. See col. 2, lines 12-13.  Jevne’s compositions include about 5% PVA.  Further, the PVA is preferably 100% hydrolyzed and has a molecular weight of preferably about 170,000 to 220,000. See col. 2, lines 42 and 49.  Even further, glycerol can be used in a concentration of 5 to 40%.
	Clark teaches hydrogels and dermal patches for wound healing comprising PVA with a MW of 31,000 to 186,000 Daltons.  The polymers are preferably hydrolyzed at least about 88% and most preferably up to 99%.  The matrix can include anesthetics as an API in an amount of 0.01 to 50% by weight.  The pH can range from 5.5 to 7.5. See Example 4.  
	Diehn teaches a hemostatic composition for wound healing comprising PVA with a MW of 50,000 to 300,000, and a borate salt ionic crosslinker.
	Ngadiman teaches the higher the PVA MW and concentration, the higher the viscosity.  PVA is known as a biocompatible material for tissue engineering.  Ngadiman indicates that the positive effects on mechanical properties with respect to tensile strength, among others, begins to diminish above 145,000 Da.  As shown below in Figure 2, a POSA has a clear roadmap as to how to achieve an optimal tensile strength and Young Modulus and that a higher MW will have a higher viscosity.

    PNG
    media_image1.png
    466
    1024
    media_image1.png
    Greyscale

	Caló teaches autoclaving PVA hydrogels that are known for use in wound dressings, e.g., for 15 minutes at 121°C. See p55213, 1st full par.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed compositions.  One would be motivated to do so because McCarron teaches compositions with all of the claimed structural limitations and an overlapping MW.  Further, Ngadiman teaches a relationship between MW and tensile strength, Young Modulus, and viscosity.  Caló  teaches the claimed sterilization method to be antimicrobial.  Thus, a POSA understands how to increase the adhesive capacity of a composition for application to a subject’s skin by increasing and optimizing the MW for purposes of increasing tensile strength and viscosity, as taught by Ngadiman.  Even further, wound dressing compositions in the form of a hydrogel has used PVA at a variety of MW over time and the state of the art is that MW of PVA that are above 100,000 Da are acceptable.  As such, there is a reasonable and predictable expectation of success in optimizing the MW of PVA to arrive at the desired mechanical properties for a wound composition.  Further, there is no reason to believe that a claimed composition taught for use in biomedical applications is not sterile.  Further, “Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product unobvious.” M.P.E.P. § 2144.04.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,272,038. Although the claims at issue are not identical, they are not patentably distinct from each other because  the claims of the ‘038 patent are directed to the same components claimed at overlapping concentrations with the exception of MW.  However, the ‘038 patent does not include a MW for independent claim 1 and the Specification allows for PVA to be used in a concentration of 100,000.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628